Name: 87/577/EEC: Commission Decision of 27 November 1987 on the approval of the adjustment of the special programme for the region of Campania concerning the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural structures and production;  regions of EU Member States
 Date Published: 1987-12-12

 Avis juridique important|31987D057787/577/EEC: Commission Decision of 27 November 1987 on the approval of the adjustment of the special programme for the region of Campania concerning the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) Official Journal L 349 , 12/12/1987 P. 0052 - 0052*****COMMISSION DECISION of 27 November 1987 on the approval of the adjustment of the special programme for the region of Campania concerning the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) (87/577/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1944/81 of 30 June 1981 establishing a common measure for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Having regard to Commission Decision 85/129/EEC (3), on the approval of the special programme for the region of Campania, Whereas on 13 February 1987 the Italian Government notified the adjustment of the special programme for the region of Campania concerning the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat; Whereas such adjustment satisfies the requirements and aims of Regulation (EEC) No 1944/81; Whereas the condition for the grant of investment aids for milk production must comply with Article 3 (3) of Regulation (EEC) No 797/85; Whereas all particulars of limits on investments for agricultural cooperatives must be the subject of specific approval by the Community pursuant to Article 6 (5) of Regulation (EEC) No 797/85; Whereas the Committee of the European Agricultural Guidance and Guarantee Fund has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The adjustment to the special programme for the region of Campania concerning the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat, notified by the Italian Government on 13 February 1987 pursuant to Regulation (EEC) No 1944/81, is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 27 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 197, 20. 7. 1981, p. 27. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 50, 20. 2. 1985, p. 15.